 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.55
 
ASSIGNMENT AGREEMENT




THIS AGREEMENT is entered into this 29th day of December, 2011, by and between
Shantou Big Tree Toys Co., Ltd., a Chinese company (“Party A”) and Wei Lin
(“Party B”). Party A and Party B may collectively be referred to as the
“Parties”.


NOW, THEREFORE, in consideration of the execution and delivery of this Agreement
and other good and valuable considera­tion, the receipt and sufficiency of which
are hereby acknowl­edged, the parties hereby agree as follows:




1.           Party B hereby grants, transfers and assigns to Party A all of
Party B’s right, title and interest, if any, to the following (the “Assigned
Property”):


Certification No.: 1657120
Utility Model Patent Certification issued by the Peoples Republic of China,
National Intellectual Property Bureau


Name of the utility model:  Combined Toys Plug in blocks
Inventor: Lin, Wei
Patent No.: ZL 2009 2 0292981.6
Apply Date: December 16th 2009
Patent Owner: Lin, Wei
Authorization Date: January 12th 2011


The Assigned Property shall include rights to translation and reproductions in
all forms or formats and the copyrights and patent rights thereto, if any, and
Party B agrees that Party A may copyright said materials in Party A's name and
secure renewal, reissues and extensions of such copyrights for such periods of
time as the law may permit.  Assigned Property shall also include any
Developments related to the Assigned Property.  "Developments" is defined as any
idea, invention, process, design, concept, or useful article (whether the design
is ornamental or otherwise), computer program, documentation, literary work,
audiovisual work and any other work of authorship, hereafter expressed, made or
conceived related to the Assigned Property, whether or not subject to patent,
copyright or other forms of protection that is related to the actual or
anticipated business, research or development of the Assigned Property.


2.           At all times hereafter, Party B agrees to assist Party A in
obtaining patents or copyrights on the Assigned Property that Party B, in its
sole discretion, seeks to patent or copyright.  Party B also agrees to sign all
documents, and do all things necessary to obtain such patents or copyrights, to
further assign them to Party A, and to reasonably protect them and Party A
against infringement by other parties at Party A’s expense with Party A’s  prior
approval.


3.           Party B irrevocably appoints any Party A-selected designee to act,
at all times hereafter, as his or her agent and attorney-in-fact to perform all
acts necessary to obtain patents and/or copyrights as required by this Agreement
if Party B (i) refuses to perform those acts or (ii) is unavailable.  It is
expressly intended by Party B that the foregoing power of attorney is coupled
with an interest.


 
 

--------------------------------------------------------------------------------

 
 
4.
Miscellaneous Provisions.



 
a)
Amendments.  The provisions of this Agreement may not be amended, supplemented,
waived or changed orally, but only by a writing signed by the party as to whom
enforcement of any such amendment, supplement, waiver or modification is sought
and making specific reference to this Agreement.



 
b)
Further Assurances.  The parties hereby agree from time to time to execute and
deliver such further and other transfers, assignments and documents and do all
matters and things which may be convenient or necessary to more effectively and
completely carry out the intentions of this Agreement.



 
c)
Binding Effect.  All of the terms and provisions of this Agreement, whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and permitted assigns.



 
e)
Headings.  The headings contained in this Agreement are for convenience of
reference only, are not to be considered a part hereof and shall not limit or
otherwise affect in any way the meaning or interpretation of this Agreement.



 
f)
Survival.  All covenants, agreements, representations and warranties made herein
or otherwise made in writing by any party pursuant hereto shall survive the
execution and delivery of this Agreement and the termination of employment or
engagement of Party B.



 
g)
Waivers.  The failure or delay of either party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy hereunder.  Any waiver by
any party of any breach of any provision of this Agreement should not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right, power or remedy
under this Agreement.  No notice to or demand on any party in any case shall, of
itself, entitle such party to any other or further notice or demand in similar
or other circumstances.





IN WITNESS WHEREOF, the parties have duly set their hands to this Agreement,
effective as of the date stated above.


Party A : Shantou Big Tree Toys Co., Ltd.Party B : Wei Lin




Name:          /s/  Guihong
Zheng                                                         Signature    
/s/ Wei Lin


Title:
____CEO__________________                                                                                 Wei
Lin                                                          
Printed Name



